Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 In the Interest of S.W., a Child                      Appeal from the 196th District Court of
                                                       Hunt County, Texas (Tr. Ct. No. 82149).
 No. 06-16-00045-CV                                    Memorandum Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
                                                       Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 6, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk